Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: Instant claims require preparing a fungistatic and/or bacteriostatic additive concentrate comprising a zinc oxide concentrate comprising mixing a paste of nanometric zinc oxide, pretreated with silane-based additives, with one or more polymers; preparing a silver concentrate by mixing a silver paste of nanometallic silver with a thermoplastic polymer; and mixing the zinc oxide concentrate and silver concentrate to obtain a fungistatic and/or bacteriostatic additive concentrate, wherein the additive concentrate has a ratio of ZnO:Ag ranging from 10:90 to 90:10. The prior art of record does not teach combining individually prepared silane treated zinc oxide paste and a nanometric silver paste and instead Sharma reference teaches silver doped zinc oxide in a solution. Further, Sharma does not teach or suggest surface treatment of zinc oxide with silane. Therefore, one of an ordinary skill in the art would not have been able to look to the teachings of Sharma in order to prepare an individual concentrates of silane treated zinc oxide and metallic silver in the claimed ratio, in order to prepare a final concentrate of masterbatch pellets.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611